
	

113 S428 IS: Arctic Deep Water Ports Enhancement Act of 2013
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 428
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To expedite the development of Arctic
		  deepwater ports and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Arctic Deep Water Ports Enhancement
			 Act of 2013.
		2.FindingsCongress finds the following:
			(1)There is a pressing national need to
			 prepare for increasing human activity and expanding commerce in the Arctic.
			 Such activity will likely include oil and gas development, fishing, shipping,
			 and tourism.
			(2)To respond to this increase in activity,
			 there is a need for port facilities in the Arctic that can accommodate
			 deep-draft ships, support search and rescue activities, scientific research,
			 and Arctic oil and gas development, and serve as an Arctic harbor of
			 refuge.
			(3)The residents of the Arctic region of the
			 United States are under-served in freight transportation, and deep-draft ports
			 in the Arctic will enhance economic opportunities and quality of life for such
			 residents.
			(4)Arctic communities rely on subsistence
			 hunting for economic and cultural survival, and it is critical to protect the
			 Arctic environment and maintain subsistence resources.
			(5)Coordinating and expediting the development
			 of deep-draft ports in the Arctic is in the national interest.
			3.DefinitionsIn this Act:
			(1)Arctic deepwater portThe term Arctic deepwater port
			 means any port facility located—
				(A)in waters north
			 of 60 degrees latitude north and west of 162 degrees longitude west that have a
			 water depth of not less than 30 feet; or
				(B)in waters north
			 of 63 degrees latitude north that have a water depth of not less than 30
			 feet.
				(2)Consumer Price
			 IndexThe term Consumer Price Index means the
			 Consumer Price Index for all-urban consumers, United States city average, as
			 published by the Bureau of Labor Statistics, or if such index shall cease to be
			 published, any successor index or reasonable substitute thereof.
			(3)CoordinatorThe term
			 Coordinator means the Federal Coordinator for Arctic Deepwater
			 Port Projects appointed under section 7(b)(1).
			(4)DeveloperThe term
			 developer, with respect to an Arctic deepwater port, means any
			 private entity, State, municipal, or borough government, Alaska Native
			 corporation created by section 7 of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1606), or the western Alaska community development quota program created
			 by section 305(i)(1) of the Magnuson-Stevens Fishery Conservation and
			 Management Act that is seeking to develop an arctic deepwater port.
			(5)DevelopmentThe term
			 development, with respect to an Arctic deepwater port, means any
			 aspect of the development, construction, or operation of such port.
			(6)Eligible
			 lenderThe term eligible lender means any
			 non-Federal qualified institutional buyer (as defined by section 230.144A(a) of
			 title 17, Code of Federal Regulations (or any successor regulation), known as
			 Rule 144A(a) of the Securities and Exchange Commission and issued under the
			 Securities Act of 1933), including—
				(A)a qualified
			 retirement plan (as defined in section 4974(c) of the Internal Revenue Code of
			 1986 (26 U.S.C. 4974(c)) that is a qualified institutional buyer; and
				(B)a governmental
			 plan (as defined in section 414(d) of the Internal Revenue Code of 1986 (26
			 U.S.C. 414(d)) that is a qualified institutional buyer.
				(7)Environmental reviewThe term
			 environmental review means an environmental impact statement,
			 environmental assessment, or other document required for compliance with the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			(8)Federal
			 guarantee instrumentThe term Federal guarantee
			 instrument means any guarantee or other pledge by the Secretary to
			 pledge the full faith and credit of the United States to pay all of the
			 principal and interest on any loan or other debt obligation entered into by a
			 holder of a certificate of public convenience and necessity.
			(9)OfficeExcept as otherwise
			 specifically provided, the term Office means the Office of the
			 Federal Arctic Deepwater Port Coordinator established under section
			 7(a).
			(10)SecretaryExcept as otherwise specifically provided,
			 the term Secretary means the Secretary of the Army.
			4.Arctic deepwater port development
			 partnershipsThe Secretary is
			 authorized to enter into partnership agreements with developers—
			(1)to plan, survey,
			 design, construct, maintain, or operate Arctic deepwater ports;
			(2)to provide
			 technical assistance for the activities described in paragraph (1); and
			(3)to receive funds
			 for such activities from Federal, non-Federal, and private entities, including
			 developers of an Arctic deepwater ports that have an agreement with the
			 Secretary for such an activity under this section.
			5.Arctic Port Infrastructure Development
			 Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a trust fund to be known as
			 the Arctic Port Infrastructure Development Fund, consisting of
			 such amounts as may be appropriated or credited to such Fund, as provided in
			 this section.
			(b)Deposits in the
			 FundThere may be deposited into the Arctic Port Infrastructure
			 Development Fund—
				(1)amounts from
			 Federal, non-Federal, and private entities received by the Secretary under
			 section 4(3); and
				(2)such amounts as
			 may be appropriated or transferred to the Fund under this section.
				(c)ExpendituresAmounts
			 in the Arctic Port Infrastructure Development Fund shall be available to the
			 Secretary—
				(1)to administer and
			 carry out Arctic deepwater port development projects;
				(2)to make refunds
			 related to Arctic deepwater port development projects that will not be
			 completed; and
				(3)to make loan
			 guarantees as described in subsection (d).
				(d)Loan
			 guarantees
				(1)Authority
					(A)In
			 generalThe Secretary may enter into agreements with developers
			 to issue Federal guarantee instruments with respect to loans and other debt
			 obligations for Arctic deepwater ports.
					(B)Expiration of
			 authorityThe authority of the Secretary to issue Federal
			 guarantee instruments under this section for Arctic deepwater ports shall
			 expire on the date that is 30 years from the date of enactment of this
			 Act.
					(2)ConditionsThe
			 Secretary may issue a Federal guarantee instrument under this section for
			 Arctic deepwater ports only if the loan or other debt obligation guaranteed by
			 the instrument has been issued by an eligible lender.
				(3)Limitations on
			 amounts
					(A)Limitation on
			 percentage of total capital costsThe amount of loans and other
			 debt obligations guaranteed under this section for Arctic deepwater ports shall
			 not exceed 75 percent of the total capital costs of the project, including
			 interest during construction.
					(B)Maximum amount
			 guaranteedThe principal amount of loans and other debt
			 obligations guaranteed under this section shall not exceed, in the aggregate,
			 $3,000,000,000, which amount shall be indexed for United States dollar
			 inflation from the date of the enactment of this Act, as measured by the
			 Consumer Price Index.
					(4)Loan terms and
			 fees
					(A)In
			 generalThe Secretary may issue Federal guarantee instruments
			 under this section that take into account repayment profiles and grace periods
			 justified by project cash flows and project-specific considerations.
					(B)Maximum loan
			 termThe term of any loan guaranteed under this section shall not
			 exceed 30 years.
					(C)FeesAn
			 eligible lender may assess and collect from the borrower such other fees and
			 costs associated with the application and origination of the loan or other debt
			 obligation as are reasonable and customary for a project finance transaction in
			 the transportation infrastructure sector.
					(5)RegulationsThe
			 Secretary may issue regulations to carry out this subsection.
				(e)Transfers,
			 availability of funds
				(1)Authorization
			 of appropriations
					(A)Arctic
			 deepwater port development projectsThere are authorized to be
			 appropriated to the Arctic Port Infrastructure Development Fund such sums as
			 may be necessary to carry out paragraphs (1) and (2) of subsection (c).
					(B)Loan
			 guaranteesThere are authorized to be appropriated such sums as
			 may be necessary to cover the cost of loan guarantees under this section, as
			 defined by section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a(5)).
					(2)TransfersAmounts
			 appropriated or otherwise made available for any fiscal year for an Arctic
			 deepwater port facility may be transferred, at the option of the recipient of
			 such amounts, to the Arctic Port Infrastructure Development Fund and
			 administered by the Secretary as a component of an Arctic deepwater port
			 development project.
				(3)Availability of
			 fundsAmounts appropriated pursuant to an authorization of
			 appropriations in this subsection and other amounts in the Arctic Port
			 Infrastructure Fund shall remain available until expended.
				6.Environmental reviews for Arctic deepwater
			 ports
			(a)Designation of lead agency
				(1)In generalThe Secretary—
					(A)shall be the lead for purposes of complying
			 with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for
			 the development of an Arctic deepwater port, regardless of the agency or
			 department of the United States taking the action that requires compliance with
			 such Act; and
					(B)shall be responsible for preparing any
			 environmental review related to such action.
					(2)Consolidation of statementsIn carrying out paragraph (1), with respect
			 to any environmental review for an action related to development of an Arctic
			 deepwater port, the Secretary shall prepare a single document, which shall
			 consolidate the environmental reviews of each agency or department of the
			 United States considering any aspect of such action.
				(3)Satisfaction of requirementsAn environmental review prepared by the
			 Secretary under paragraph (1) for an action related to development of an Arctic
			 deepwater port shall be adopted by each appropriate agency or department of the
			 United States in satisfaction of the responsibilities of such agency or
			 department under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) with respect to such action.
				(b)Expedited processThe Secretary shall—
				(1)not later than 1 year after the date that
			 the Secretary determines that an application for an environmental review
			 related to an Arctic deepwater port is complete, issue a draft version of the
			 environmental review; and
				(2)not later than 180 days after the date of
			 issuance of such draft version, issue the final version of the environmental
			 review, unless the Secretary for good cause determines that additional time is
			 needed.
				(c)Cooperation with other agencies
				(1)In generalEach agency or department of the United
			 States that, if not for subsection (a), would be required to prepare an
			 environmental review for any aspect of the development of an Arctic deepwater
			 port project shall—
					(A)cooperate with the Secretary; and
					(B)comply with deadlines established by
			 subsection (b) for the issuance of the environmental review by the
			 Secretary.
					7.Federal Coordinator for Arctic Deepwater
			 Port Projects
			(a)Office of the Federal Arctic Deepwater Port
			 CoordinatorThere is
			 established, as an independent office in the Office of the Assistant Secretary
			 of the Army for Civil Works of the Department of the Army, the Office of the
			 Federal Arctic Deepwater Port Coordinator.
			(b)Coordinator for Arctic Deepwater Port
			 Projects
				(1)AppointmentThe Office shall be headed by a Federal
			 Coordinator for Arctic Deepwater Port Projects, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
				(2)CompensationThe Coordinator shall be compensated at the
			 rate prescribed for level III of the Executive Schedule set out in section 5314
			 of title 5, United States Code.
				(3)DutiesThe Coordinator shall be responsible
			 for—
					(A)coordinating the expeditious discharge of
			 all activities of the agencies and departments of the United States for the
			 preparation of environmental reviews related to the development of an Arctic
			 deepwater port;
					(B)ensuring the compliance of such agencies or
			 departments with the provisions of this Act;
					(C)assessing
			 potential partnerships described in section 4 and advising the Secretary on
			 such partnerships; and
					(D)assessing
			 applications for loan guarantees under section 5(d) and advising the Secretary
			 on such terms as may be advisable to issue such guarantees.
					(c)Prohibition of certain terms and
			 conditionsNo agency or
			 department of the United States may include in any certificate, right-of-way,
			 permit, lease, or other authorization issued for an Arctic deepwater port any
			 term or condition that may be permitted, but is not required by, any applicable
			 law if the Coordinator determines that such term or condition would prevent or
			 impair in any significant respect the expeditious construction and operation,
			 or an expansion, of an Arctic deepwater port.
			(d)Prohibition of certain
			 actionsUnless required by
			 law, no agency or department of the United States shall add to, amend, or
			 abrogate any certificate, right-of-way, permit, lease, or other authorization
			 issued to an Arctic deepwater port if the Coordinator determines that the
			 action would prevent or impair in any significant respect the expeditious
			 construction and operation, or an expansion, of an Arctic deepwater
			 port.
			8.Assistance to
			 developers of Arctic deepwater ports
			(a)Infrastructure finance
			 fundingNotwithstanding any
			 limitation of chapter 6 of title 23, United States Code, a developer of an
			 Arctic deepwater port shall be eligible for assistance from the funds made
			 available pursuant to such chapter for the development of such port.
			(b)Role of the Coast Guard
				(1)In
			 generalThe Commandant of the
			 Coast Guard is authorized—
					(A)to enter into long-term lease for moorage,
			 warehousing, hangar space, and logistical support with a developer of an Arctic
			 deep water port; and
					(B)to convey any
			 property deemed surplus to the Coast Guard’s needs in Alaska to any Alaskan
			 borough, municipality or native corporation seeking to develop an Arctic
			 deepwater port.
					9.Deepwater Port
			 Act of 1974 amendmentSection
			 3(9)(A) of the Deepwater Port Act of 1974 (33 U.S.C. 1502(9)(A)) is amended by
			 striking uses and inserting uses, including general
			 handling of cargo, ship service or repair, logistical support for government
			 and private sector activities at sea, or service as a harbor of
			 refuge,.
		10.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $3,000,000 for each fiscal year to carry out this
			 Act.
		
